DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 17th, 2021 have been fully considered but they are not persuasive. 	Applicant’s amendment and argument to overcome The Board’s 112(b) rejection is acknowledged.  However, the newly amended claim now creates indefiniteness with regards to what exactly forms “the channel” and the “helix”.  As the body is “formed via one or more helical structures extending about a longitudinal axis of the body from a first end to a second end to define a channel”.  It is unclear if one helical structure defines a channel which forms the helix as the body can be formed of one helical structure which would mean “the helical structures could only be a single structure.  Additionally, the claim now creates confusion as if each or the helical structure(s) for a helix or do the plurality of helical structure(s) form a single helix.  
 	The Examiner maintains their art rejection with respect to Morris et al. as the rejection was reversed pro forma and Applicant has not applied any new arguments/remarks that have not already been addressed in the Final Office action mailed June 27, 2019, Advisory Action mailed August 22, 2019 and the Examiner’s Answer mailed March 19, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 1 and 15, Applicant claims “a body formed via one or more helical structures extending about a longitudinal axis of the body from a first end to a second end to define a channel…wherein the helical structures of the body form a helix surrounding the channel”.  It is unclear if one helical structure defines a channel which forms the helix as the body can be formed of one helical structure which would mean “the helical structures could only be a single structure.  Additionally, the claim now creates confusion as to if each of the helical structure(s) form respective helices or does the plurality of helical structure(s) form a single helix.  Along with confusion as to how plural helical structures form the channel.
 	Claims 2-14 and 16-20 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morris et al. (US 2016/0324656).
Regarding claim 1, Morris et al. disclose a bone graft containment device, comprising a body (4100) formed via one or more helical structures (4110, 4120, 4130, 4140, 4150) extending about a longitudinal axis (see figure below) of the body from a first end (see figure below) to a second end (see figure below) to define a channel (4310) extending longitudinally through the body, wherein the helical strucutres of the body form a helix surrounding the channel (figures 9A-9B), the channel configured to receive a bone graft material therein (¶179), the one or more helical structures formed of a material (¶293, PEEK) permitting the body to be one of expanded, compressed and curved to fill a target space of a target bone (curved, figures 6A, 6B, 9A, 9B).
Regarding claim 7, Morris et al. disclose that the body is formed via at least two helical structures (4110, 4120, 4130, figure 9D).	Regarding claim 8, Morris et al. disclose a first connecting structure (2926a/2826a/3026a) connecting the first end of the at least two helical structures and a second connecting structure (2826b/3026b) connecting the second end of the at least two helical structures (¶76, ¶117, ¶120).	Regarding claim 9, Morris et al. disclose that a first one (100/4110) of the at least two helical structures extends in a first direction about the longitudinal axis of the body and a second one (700/4120) of the at least two helical structures extends in a second 

 	Regarding 15, Morris et al. disclose a bone graft system, comprising a graft containment device (4100/5100) including a body (4110/5110) formed via one or more helical structures (figures 9A-9B/figures 10A-10B) extending about a longitudinal axis (see figure below) of the body from a first end (see figure below) to a second end (see figure below) to define a channel (4130/5130) extending longitudinally through the body, wherein the helical structures of the body form a helix surrounding the channel (figures 9A-9B), the channel configured to receive a bone graft material therein (¶179/¶188), the one or more helical structures formed of a material permitting the body to be one of expanded, compressed and curved to fill a target space of a target bone (PEEK ¶293); and a fixation plate (4200/5200) sized and shaped to be positioned along a length of the graft containment device to attach the graft containment device to the bone, the 
	Regarding claim 16, Morris et al. disclose the graft containment device further includes fixation element receiving structures (4202) connecting at least two adjacent turns of the one or more helical structures (¶178).	Regarding claim 19, Morris et al. disclose a first helical structure (100/4110) extends in a first direction about the longitudinal axis of the body and a second helical structure (700/4120) extends in a second direction about the longitudinal axis of the body, the second direction opposing the first direction (figures 6A/figures 9A-9B)	Regarding claim 20, Morris et al. disclose that the one or more helical structures have a wave configuration along at least a portion of a length thereof so that, when the body is compressed, the wave configuration of adjacent turns of the one or more helical structures interlock with one another (figures 6A-9B).

    PNG
    media_image1.png
    368
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    341
    531
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 2-6, 13-14 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   	A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775